Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW SECOND QUARTER LETTER FROM THE CEOsAs of August 16, 2009 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the second quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q, as well as our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of June 30, 2009, Fund Eleven was in its operating period.As of June 30,we had invested $429,842,2671 of capital, or 134.38% of capital available for investment, in approximately $796,316,9732 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio3 for the quarter was 102.55%. As of June 30, Fund Eleven maintained a leverage ratio of 0.614.Fund Eleven collected approximately 99.05%5 of all scheduled rent and loan receivables due for the quarter, with the uncollected receivables relating to our restructuring of an investment in Heuliez, a French automotive manufacturer that recently emerged from bankruptcy in French Commercial Court. While we are pleased to report that we suffered no material defaults in the second quarter of 2009, our portfolio has not been completely spared from the current economic environment. In particular, we are closely monitoring our shipping investments given the state of the market for these assets and the continued unprecedented decline in charter rates and asset values. More specifically, our investments in certain container vessels that were purchased during a strong market will be challenged to achieve a return on investment given their age and the negative outlook for this asset class.On the other hand, our investments in other vessels, namely double-hulled tankers, should fare better since the prospects for recovery in this asset class are more positive. In addition, on June 24, 2009, we terminated the four bareboat charters with affiliates of Top Ships, took an assignment of the current time charter for each vessel, terminated the existing loans, and entered into a new two year loan for each vessel.In consideration for the termination, we received termination fees consisting of (i) bareboat charter hire in the aggregate amount of $4,093,440, (ii) a termination payment in the amount of $8,500,000, (iii) a payment for repairs and surveys of the vessels in the amount of $2,250,000, and (iv) an additional payment for expenses in the amount of $1,000,000.In addition, Top Ships waived its right to collect the non-recourse loan obligations of $10,000,000 that we owed in connection with the vessels.For a more detailed description, please refer to the portfolio overview section that follows this letter. Since Fund Eleven is fully invested, we did not make any new investments in equipment during the second quarter of 2009. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 3 The ratio of inflows from investments divided by paid distributions. 4 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 5 Collections as of August 16, 2009. ICON LEASING FUND ELEVEN, LLC - Portfolio Overview Second Quarter 2009 - We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the second quarter of 2009. References to “we,” “us” and “our” are references to the Fund, references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007. During the second quarter of 2009, we continued in our operating period, during which time we continued to seek to finance equipment subject to lease or to structure financings secured primarily by equipment.Cash generated from these investments facilitates distributions to our members.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to members. Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our Manager’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of June 30, 2009, our portfolio consisted primarily of the following investments. · Equipment and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in their lumber processing operations in Canada and the United States.We, through two wholly-owned subsidiaries, entered into a lease financing arrangement with Teal Jones totaling approximately $36,000,000 in November 2006.The equipment and machinery are being leased back to Teal Jones pursuant to an eighty-four month lease that is scheduled to expire in November 2013. · ICON Northern Leasing, LLC, a joint venture among us, ICON Income Fund Ten, LLC (“Fund Ten”) and ICON Leasing Fund Twelve, LLC (“Fund Twelve”), affiliates of our Manager, purchased four promissory notes (the “Notes”) and received an assignment of the underlying Master Loan and Security Agreement, dated July 28, 2006.
